Citation Nr: 1520724	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2. Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 19, 2012, and in excess of 70 percent thereafter.

3. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The June 2011 rating decision granted entitlement to service connection for PTSD and assigned an initial 10 percent rating, effective October 25, 2010.  In an August 2014 rating decision, an increased rating of 70 percent was assigned, effective October 24, 2013.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his March 2012 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge. In March 2015, the Veteran withdrew his request. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus with erectile dysfunction does require insulin, oral hypoglycemic medications, and a restricted diet, but he has not been shown to require regulation of activities; there is no penile deformity present. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran was provided with a VCAA notification letter in October 2010 that advised him of the evidence necessary to substantiate an increased rating, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general. Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial AOJ adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's service treatment records, VA treatment records, and the reports of March 2011 and March 2013 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, at both examinations, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran. Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating. Nothing suggests that the examiner at either examination documented findings inconsistent with or less severe than otherwise outlined in the claims file. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's service-connected diabetes mellitus with erectile dysfunction is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4119 (2014). Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Diagnostic Code 7913, Note.

The medical evidence, including the reports of March 2011 and March 2013 VA examinations, shows that the Veteran's service-connected diabetes mellitus is treated with oral hypoglycemic medications and a restricted diet.  Treatment notes also reveal that he is prescribed insulin.  However, the medical evidence does not show that the Veteran must restrict his occupational and recreational activities in response to his diabetes mellitus. Both the March 2011 and March 2013 VA examiners specifically stated that there was no regulation of the Veteran's activities. 

There is no contrary medical evidence of record. Treatment records reflect that the Veteran is seen by his provider every few months with telephone contact to monitor blood sugar levels in between visits.  No outpatient or inpatient treatment for episodes of hypoglycemia or ketoacidosis was recorded. While the Veteran's service-connected diabetes mellitus has been at times poorly controlled, no limitations of his activities in order to help regulate his diabetes mellitus symptoms were prescribed. 

The Board has considered the Veteran's arguments that his symptoms meet the criteria for a 40 percent rating for diabetes mellitus, but finds that his statements alone do not support the claim for an increased rating. The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities. See Camacho v. Nicholson, 21 Vet. App. 360 (2007). Moreover, the Board notes that the Veteran has not offered specific examples of how his diabetes mellitus affects him beyond the need for insulin and restricting his diet. Thus, the Board concludes that the competent evidence of record does not demonstrate that the Veteran must restrict his activities to manage his service-connected diabetes mellitus. 

In addition, under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014), a compensable rating for erectile dysfunction is only warranted in the presence of deformity of the penis with loss of erectile power. Loss of erectile power is rated noncompensably otherwise, although special monthly compensation is available for loss of use of creative organ, and which the Veteran receives. Neither VA examination reports nor treatment records document penile deformity.  Accordingly, there is no basis to grant a separate compensable rating for erectile dysfunction.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings for his service-connected diabetes mellitus with erectile dysfunction. Therefore, his claim must be denied.

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule.

The Veteran's diabetes mellitus is controlled by oral hypoglycemic, insulin, and restricted diet. All of these criteria are contemplated by the rating schedule. See 38 C.F.R. §§ 4.119, Diagnostic Code 7913. Therefore, referral for consideration of an extra-schedular rating for diabetes mellitus is not warranted.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present. Not only is the Veteran no longer employed, the record does not establish that if he were working he would have to take time off from work due to his diabetes mellitus or that the disability has required hospitalization so as to render impractical the application of the regular schedular standards. Therefore, referral for consideration of an extra-schedular rating for diabetes mellitus is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). The record reflects that the Veteran was granted entitlement to TDIU, effective April 2, 2013, which is the day after his last day of employment. Therefore, even though the Veteran filed his claim for an increased rating in October 2010, the record does not demonstrate that a TDIU rating is raised by the record prior to April 2, 2013. Therefore, the Board need not further consider entitlement to a TDIU rating. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.





REMAND

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for hypertension are remanded to address due process concerns and to allow for further development of the claims. With respect to the PTSD claim, the December 2014 supplemental statement of the case only addressed entitlement to a rating in excess of 10 percent prior to April 19, 2012. However, the AOJ in considering the 70 percent a full grant of the benefit sought relied on a June 2012 submission by the Veteran that indicated that the Veteran requested a rating of 70 percent for his PTSD. However, the statement requests a 70 percent rating "at a minimum." Thus, a rating in excess of 70 percent from April 19, 2012 is still on appeal. 

In addition, the November 2014 VA examiner stated that the record reveals well-controlled blood pressure diagnosed sometime in the mid-1990s.  However, a September 2004 private treatment record indicates that the Veteran had come in for treatment because his blood pressure was elevated at a physical examination for his job.  The physician started the Veteran on medication at that time.  Private treatment records from 2002 are of record and show no complaint, treatment, or diagnosis related to hypertension.  While the Board does not know if a change in date of onset would have caused the examiner to reach a different conclusion, the misstatement of the date suggests that the examiner may not have been considering the correct medical history with regard to the Veteran's case.  Consequently, the Board determines that another VA opinion regarding whether the Veteran's PTSD caused or aggravated his hypertension is necessary.  

In addition, while there are opinions regarding whether the Veteran's diabetes mellitus caused his hypertension, there is no opinion that addresses whether the diabetes mellitus aggravated the hypertension.  Consequently, the Board also determines that an opinion on that question is also required.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to an appropriate examiner for opinions regarding the etiology of the Veteran's hypertension. Upon review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was either caused or aggravated beyond its natural progression by any service-connected disabilities, alone or in combination, including his service-connected PTSD and diabetes mellitus, or by medication taken for his service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. The opinion should reflect that review of the claims file occurred.

If it is determined that any opinion cannot be rendered without another clinical examination, such examination should be scheduled. 

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
3. After completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal, including entitlement to a rating in excess of 70 percent for PTSD from April 19, 2012. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


